Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 15, 2015

The Court of Appeals hereby passes the following order:

A16I0077. LISA ANN PELUSO v. JOSEPH GUSTAVE PELUSO, III.

      On September 17, 2015, the trial court entered a discovery order in this divorce
case. Twelve days later, on September 29, the court certified the order for immediate
review. Lisa Ann Peluso then filed an application for interlocutory appeal in the
Supreme Court, which transferred the matter here.

        Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that ten-
day period, it is untimely, and the party seeking review must wait until final judgment
to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176 (200 SE2d
748) (1973); Van Schallern v. Stanco, 130 Ga. App. 687 (204 SE2d 317) (1974) (“[A]
certificate for the immediate review of a nonfinal or interlocutory judgment is
ineffective unless entered, i.e., filed with the clerk, within ten days after entry of the
judgment appealed from.”).

       In this case, the trial court did not enter its certificate of immediate review
within ten days of the order that Lisa Ann Peluso seeks to appeal. Accordingly, we
lack jurisdiction to consider this application for interlocutory appeal, which is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              12/15/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.